Lddeling, C. J.
The plaintiff sued the defendant to recover the ■•amount of eleven thousand dollars, with interest, evidenced by two promissory notes, one for five thousand dollars and the other for six thousand •dollars, payable to the order of the Citizens’ Bank of Louisiana and *264bearing eight per cent per annum after maturity and due twelve months after date. These notes state on their face that they are given for money loaned by tho bank. Several grounds of defense are stated in the answer, but it is sufficient to notice only one of them, which is that the police jury of the parish of Concordia had not the power to create a debt by borrowing money, or to bind the parish by issuing negotiable instruments by which to raise money. See 23 An., pp. 190, 232, 261; 24 An. 451, Edwards vs. Parish of Bossier; 26 An. 59; and Mathé vs. Parish of Plaquemines, 27 An.
It is therefore ordered that the judgment of the court a qua be affirmed with costs of appeal.
Behearing refused.